

EXHIBIT 10.3






July 27, 2016


BY HAND DELIVERY
Michael J. Short


Dear Michael:


The Company hereby amends paragraph 6(c) of your employment agreement, dated
June 19, 2014, to allow you to participate in the Toys “R” Us, Inc. 2010
Incentive Plan effective September 12, 2016.


The Company is pleased to inform you that you will receive a one-time grant of
250,000 options pursuant to the terms and conditions in the attached grant
agreement. You will be required to log into the Certent system and accept your
grant, which should be visible to you on or around September 30, 2016.


Sincerely,




Timothy Grace
EVP, Global Chief Talent Officer








EXECUTIVE Acknowledgement:
 
 
August 3, 2016
 
/s/ Michael J. Short
 
Date
 
Michael J. Short
 





